SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 9, 2010 Integrated Electrical Services, Inc. (Exact name of registrant as specified in Charter) Delaware 001-13783 76-0542208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1800 West Loop South, Suite 500 Houston, Texas77027 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(713) 860-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) [] Pre-Commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 2.02. Results of Operations and Financial Condition. On February 9, 2010, Integrated Electrical Services, Inc. (the “Company”) issued a press release announcing its results of operations for the fiscal 2010 first quarter, a copy of which is furnished with this report as Exhibit 99.1 and is incorporated herein by reference.On February 10, 2010, the Company conducted an earnings conference call and webcast discussing the results of operations for the fiscal 2010 first quarter, which had an accompanying slide presentation.The slide presentation is furnished with this report as Exhibit 99.2 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.1 Press release dated February 9, 2010 99.2 Slide presentation which accompanied the February 10, 2010 earnings conference call and webcast SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTEGRATED ELECTRICAL SERVICES, INC. Date:February 11, 2010 /s/ William L. Fiedler William L. Fiedler Senior Vice President and General Counsel EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated February 9, 2010 99.2 Slide presentation which accompanied the February 10, 2010 earnings conference call and webcast
